COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-297-CV
 
MARK
IRWIN STEVENS                                                        APPELLANT
                                                                                                        
                                                   V.
 
LYNN
STEVENS                                                                     APPELLEE
                                                                                                        
                                               ----------
            FROM THE 233RD
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To
Dismiss Appeal.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f). 
Costs of the appeal shall be paid by the appellant, for which let
execution issue.
PER
CURIAM       
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  October 26, 2006




[1]See Tex. R. App. P. 47.4.